DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 17/106761 filed November 30, 2020. Claims 1-15 are currently pending and have been considered below.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Netherlands on June 20, 2017. It is noted, however, that applicant has not filed a certified copy of the NL2019098 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews et al. (US 5,151,306).
Regarding claim 1: Andrews et al. discloses an apparatus (20) for coating an optical fiber (22) having a device (60) with a housing (62) which is a coating chamber that holds a liquid marking material (40), the housing having an entrance portion (64) and an exit portion (66) through which the fiber (22) is drawn, an input section (85) distinct from the entrance portion (64) for delivering a flow of liquid material (40) in a direction transverse to the drawing direction of the fiber (22) and out through an output section (87) distinct from the exit portion (66) to return the unused material (40) to a reservoir (col. 4 lines 22-31, col. 5 lines 5+, col. 6 lines 1-16, figures 2-4). 
Regarding claim 2: Andrews et al. discloses that the entrance portion (64) includes an insert (79) having a bore (83) such that it is a die, and the exit portion has a die (73) which can be considered a sizing die (col. 5 lines 5-33, figures 3-4). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. as applied to claims 1-2 above and further in view of Ohls (US 4,246,299).
Regarding claims 3-5: Andrews et al. shows schematically that the cross-sectional size of the input section (85) and output section (87) appears to be 30-40% of the distance between the entrance portion (64) and the exit portion (66) (see figures 3-4) but Andrews et al. fails to teach this explicitly or that the drawings are to scale. 
However, Ohls discloses a similar optical fiber coating apparatus similarly provided with radial ports (28) that provide liquid flow to the fiber (26), where Ohls teaches that the size of the ports (28) is dependent on the fiber draw rate, die bore, fiber diameter, as well as coating material viscosity and other parameters such that their sizes are a result effective variable (col. 3 lines 31+, col. 4 lines 1-4, figures 1-3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claims invention to experiment and optimize the cross-sectional sizes of the input (85) and output (87) sections of Andrews et al. to be over 30%, 50%, or 70% of the distance between the entrance (64) and exit (66) portions because Ohls teaches that these sizes are determined by a number of different variables and affect the result such that they are result effective variables, and optimization of result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. as applied to claims 1-2 above and further in view of Claypoole et al. (US 4,264,649).
Regarding claims 6-9: Andrews et al. discloses that the pressure within the chamber (71) may be increased by offsetting the input and output sections, but fails to disclose any exact pressure value or range. However, Claypoole et al. discloses a similar optical fiber coating system in which the pressure of the coating material (62) is precisely controlled due to its effect on the coating uniformity, and gives examples of pressures in the range of 3.5 to 6 psig (col. 4 lines 65+, col. 5 lines 1-38, figures 1-4). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to precisely control the pressure of the material of Andrews et al. in the same manner as done in Claypoole et al. to achieve a pressure greater than 0, 1, 5, or even 10 psig because Claypoole et al. teaches that the pressure both affects the coating stability such that it is a result effective variable and optimization of result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215), and also that the minimum base pressure will depend on a number of other factors including cone size, die size, fiber diameter, and coating viscosity such that the specific examples given in Claypoole et al. do not limit the minimum pressure possible for certain conditions (col. 4 lines 65+, col. 5 lines 1-38).

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. as applied to claims 1-2 above and further in view of Lindholm (US 2005/0028731).
Regarding claims 10-12: Andrews et al. fails to explicitly disclose any values or discussion of flow rate. However, Lindholm discloses a similar optical fiber coating system in which a pump is provided to deliver the coating material at a rate of 2 mL/s, which is equal to 2 cm3/s (par. 55). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the material of Andrews et al. at a flow rate of around 2 mL/s as taught by Lindholm because Lindholm teaches that this helps prevent bubble ingression caused by higher fiber draw speeds (par. 55). 
Regarding claims 13-15: Andrews et al. and Lindholm disclose the above combination in which the pump is designed to flow the fluid at 2 mL/s, such that one of ordinary skill in the art would recognize that both the supply and removal of material would inherently occur at nearly that same rate (Lindholm par. 55). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717
12/12/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717